         Case 1:20-cv-03357-PAE-OTW Document 72 Filed 08/20/21 Page 1 of 2




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K


L U CI O B A R R A G A N, N E M E CI O C A L D E R O N,
R O D O L F O H E R N A N D E Z M O R A, R O SI B E L
S O L O R Z A N O R OJ A S, F R A N KI E GI L, L UI S
H E R N A N D E Z a n d V A L E N TI N MI R A N D A,
o n b e h alf of t h e ms el v es, F L S A C oll e cti v e Pl ai ntiffs
a n d t h e Cl ass,                                                                   C as e N o.: 1: 2 0 -c v -0 3 3 5 7

                               Pl ai ntiffs,
                                          v.

                                                                                      R U L E 68 J U D G M E N T
O F F C U T S, L L C
         d/ b/ a Q U A LI T Y E A       T S,
B A C O N & B A G E L S, L L C
         d/ b/ a Q U A LI T Y E A       T S,
F O U RT H W ALL REST A U               R A N T S, L L C,
         d/ b/ a Q U A LI T Y B R       A N D E D,
E L VI N P A V L E N K O a n d
MI C H A E L J. S TI L L M A N

                               D ef e n d a nts.



          W H E R E A S , p urs u a nt t o R ul e 6 8 of t h e F e d er al R ul es of Ci vil Pr o c e d ur e, D ef e n d a nts O F F

C U T S, L L C d/ b/ a Q U A LI T Y E A T S, F O U R T H W A L L R E S T A U R A N T S, L L C, d/ b/ a Q U A LI T Y

B R A N D E D, a n d MI C H A E L J. S TI L L M A N ( “ D ef e n d a nts ”) h a vi n g off er e d t o all o w Pl ai ntiffs

L u ci o B arr a g a n, N e m e ci o C al d er o n, L uis H er n a n d e z, a n d Fr a n ki e Gil ( “ Pl ai ntiffs ”) t o t a k e a

j u d g m e nt a g ai nst t h e m, i n t h e s u m of T hirt y T h o us a n d T hr e e H u n dr e d Fift e e n D oll ars a n d N o

C e nts ( $ 3 3, 3 1 5. 0 0), i n cl usi v e of Pl ai ntiffs’ cl ai ms, att or n e y’s f e es, c osts, a n d e x p e ns es, i n

a c c or d a n c e wit h t h e t er m s a n d c o n diti o ns of D ef e n d a nts’ R ul e 6 8 Off er d at e d A u g ust 1 2, 2 0 2 1

a n d fil e d as E x hi bit A t o D o c k et N u m b er 7 0 ;

          W H E R E A S , o n A u g ust 1 9, 2 0 2 1, Pl ai ntiffs’ att or n e y h a vi n g c o nfir m e d Pl ai ntiffs’

a c c e pt a n c e of D ef e n d a nts’ Off er of J u d g m e nt ( D kt. N o. 7 0);
          Case 1:20-cv-03357-PAE-OTW Document 72 Filed 08/20/21 Page 2 of 2




            It is O R D E R E D, A D J U D G E D, A N D D E C R E E D , t h at j u d g m e nt is e nt er e d i n f a v or of

Pl ai ntiffs L u ci o B arr a g a n, N e m e ci o C al d er o n, L uis H er n a n d e z, a n d Fr a n ki e Gil, i n t h e s u m of

T hirt y T h o us a n d T hr e e H u n dr e d Fift e e n D oll ars a n d N o C e nts ( $ 3 3, 3 1 5. 0 0), i n a c c or d a n c e wit h

t h e t er ms a n d c o n diti o ns of D ef e n d a nts’ R ul e 6 8 Off er d at e d A u g ust 1 2, 2 0 2 1 a n d fil e d as E x hi bit

A t o D o c k et N u m b er 7 0.


S O O R D E R E D:

D at e d: _ _ A_ u_ g_ ust
                       _ _ _ 2_ 0_ _ _ _ _ _ _ _ _ _ _, 2 0 2 1
           N e w Y or k, N e w Y or k
                                                                                    PaJA.�
                                                                        ____________________________________________________________________ _
                                                                        __________________________________
                                                                                    P A U L A.
                                                                                    PAUL        A. ENGELMAYER
                                                                                                     E N GEL M A YER
                                                                                    U nit e d StStates
                                                                                    United        at es Distri    ct J Judge
                                                                                                           District     u d ge
